MEMORANDUM OPINION
                                      No. 04-10-00842-CR

                                    Allen Michael MCLEAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the County Court at Law No. 7, Bexar County, Texas
                                    Trial Court No. 303961
                          Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: January 12, 2011

DISMISSED FOR LACK OF JURISDICTION

           On March 17, 2010, Allen Michael McLean was placed on deferred adjudication

community supervision in accordance with his plea-bargain agreement. On November 8, 2010, at

a revocation hearing, the trial court found that McLean had violated Condition No. 2 of his

community supervision, but decided to continue his deferred adjudication community

supervision for “nine months from expiration, with 120 days of the Substance Abuse Treatment
                                                                                    04-10-00842-CR


Facility.” On November 22, 2010, McLean filed a notice of appeal, seeking to appeal the trial

court’s order modifying the conditions of his deferred adjudication community supervision.

       However, modification of the “terms of deferred adjudication, like appeals from the

modification of terms of probation, are not authorized by the legislature.” Quaglia v. State, 906
S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). “If anything, the decision to modify

the appellant’s deferred adjudication instead of proceeding with adjudication was part of the

decision whether to proceed with an adjudication of guilt, for which appeal is expressly

forbidden.” Id. Thus, because it appeared as though we had no jurisdiction over this appeal, on

December 13, 2010, we ordered McLean to show cause why this appeal should not be dismissed

for lack of jurisdiction. McLean’s attorney has filed a response agreeing that we lack jurisdiction

over this appeal. We, therefore, dismiss this appeal for lack of jurisdiction.



                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-